    JS 44C/SDNY               Case 7:20-cv-06715-KMK CIVIL
                                                     Document   2 Filed 08/21/20 Page 1 of 2
                                                           COVER SHEET
    REV. 06101/17
                         The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                         other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                         United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.


    PLAINTIFFS                                                                              DEFENDANTS

Jose Argueta Palma, on behalf of himself and all other persons similarly                    J. Schenkman Landscape Contractors, Inc. and Joel Schenkman
situated
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                         ATTORNEYS (IF KNOWN)

Samuel & Stein
38 West 32nd Street, Suite 11101 New York, NY 100011 (212) 563-9884

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
                 (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

FLSA - 29 U .S.C.        §§   201 et seq. - Failure to pay overtime

                                                                                                                                                    Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No!ZlYesD


If yes, was this case Vol. D        Invol. D      Dismissed. No DYes D             If yes, give date _ _ _ _ _ _ _ _ _ _ & Case No. _ _ _ _ _ _ _ _ __

Is THIS AN INTERNATIONAL ARBITRATION CASE?                No   0        Yes   D
(PLACE AN [xl IN ONE BOX ONL Y)                                       NATURE OF SUIT
                                 TORTS                                                                                   ACTIONS UNDER STATUTES



CONTRACT                         PERSONAL INJURY               PERSONAL INJURY              FORFEITURE/PENALTY           BANKRUPTCY                        OTHER STATUTES
                                                               [ ]367 HEALTHCARE/
                                                                                                                                                           [ ]375 FALSE CLAIMS
[   ]110       INSURANCE         [ ]310 AIRPLANE               PHARMACEUTICAL PERSONAL      [ ]625 DRUG RELATED          [ ]422 APPEAL
[   ]120       MARINE            [ ]315 AIRPLANE PRODUCT       INJURY/PRODUCT LIABILITY      SEIZURE OF PROPERTY                 28 USC 158                [ ]376 QUI TAM
[   ]130       MILLER ACT                 LIABILITY            [ ]365 PERSONAL INJURY             21 USC 881             [ ]423 WITHDRAWAL                 [ ]400 STATE
[   ]140       NEGOTIABLE        [ ] 320 ASSAULT, LIBEL &              PRODUCT LIABILITY                                         28 USC 157                      REAPPORTIONMENT
               INSTRUMENT                 SLANDER              [ ]368 ASBESTOS PERSONAL     []690 OTHER                                                    [ ]410 ANTITRUST
[ ]150         RECOVERY OF       [ ] 330 FEDERAL                       INJURY PRODUCT                                                                      [ ]430 BANKS & BANKING
               OVERPAYMENT &              EMPLOYERS'                   LIABILITY            PROPERTY RIGHTS                                                [ ]450 COMMERCE
               ENFORCEMENT                LIABILITY                                                                                                        [ ]460 DEPORTATION
               OF JUDGMENT       [ ]340 MARINE                 PERSONAL PROPERTY            [ ]820 COPYRIGHTS                                              [ ]470 RACKETEER INFLU-
[ ]151         MEDICARE ACT      [ ] 345 MARINE PRODUCT                                     [ ]830 PATENT                                                          ENCED & CORRUPT
[ ]152         RECOVERY OF                LIABILITY            [ ] 370 OTHER FRAUD          [ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION                         ORGANIZATION ACT
               DEFAULTED         [ ] 350 MOTOR VEHICLE         [ ]371 TRUTH IN LENDING                                                                             (RICO)
               STUDENT LOANS     [ ]355 MOTOR VEHICLE                                       [ ] 840 TRADEMARK                                              [ ]480 CONSUMER CREDIT
               (EXCL VETERANS)            PRODUCT LIABILITY                                                              SOCIAL SECURITY                   []490 CABLE/SATELLITE TV
[ ]153         RECOVERY OF       [ ]360 OTHER PERSONAL
               OVERPAYMENT                INJURY               [ ]380 OTHER PERSONAL        LABOR                        [   ]861   HIA (1395ff)           [ ]850 SECURITIES/
               OF VETERAN'S       [ ]362 PERSONAL INJURY -              PROPERTY DAMAGE                                  [   ]862   BLACK LUNG (923)               COMMODITIES/
               BENEFITS                   MED MALPRACTICE      [ ] 385 PROPERTY DAMAGE      [Xl 710 FAIR LABOR           [   ]863   DIWC/DIWW (405(g))             EXCHANGE
[ ]160         STOCKHOLDERS                                             PRODUCT LIABILITY            STANDARDS ACT       [   ]864   SSID TITLE XVI
               SUITS                                                                        [ ] 720 LABORlMGMT           [   ]865   RSI (405(g))
[ ]190         OTHER                                           PRISONER PETITIONS                     RELATIONS                                            [ ]890 OTHER STATUTORY
               CONTRACT                                        [ ]463 ALIEN DETAINEE        [ ]740 RAILWAY LABOR ACT                                               ACTIONS
[ ]195         CONTRACT                                        [ ]510 MOTIONS TO            [ ] 751 FAMILY MEDICAL       FEDERAL TAX SUITS                 [ ]891 AGRICULTURAL ACTS
               PRODUCT           ACTIONS UNDER STATUTES                 VACATE SENTENCE     LEAVE ACT (FMLA)
               LIABILITY                                                28 USC 2255                                      [ ]870 TAXES (U.S. Plaintiff or
I   ]196   FRANCHISE             CIVIL RIGHTS                  [ ] 530 HABEAS CORPUS        [ ]790 OTHER LABOR                  Defendant)                 [ ]893 ENVIRONMENTAL
                                                               [ ] 535 DEATH PENALTY                LITIGATION          [ ]871 IRS-THIRD PARTY                      MAnERS
                                                               [ ] 540 MANDAMUS & OTHER     [ ]791 EMPL RET INC                 26 USC 7609                [ ] 895 FREEDOM OF
                                 []440 OTHER CIVIL RIGHTS
                                                                                                    SECURITY ACT (ERISA)                                            INFORMATION ACT
                                         (Non-Prisoner)
REAL PROPERTY                                                                                                                                              [ ] 896 ARBITRATION
                                 [ ]441 VOTING                                              IMMIGRATION
                                                                                                                                                           [ ] 899 ADMINISTRATIVE
[ ]210        LAND               [ ]442 EMPLOYMENT             PRISONER CIVIL RIGHTS
                                 [ ]443 HOUSING/                                                                                                              PROCEDURE ACT/REVIEW OR
              CONDEMNATION                                                               [ ] 462 NATURALIZATION
                                         ACCOMMODATIONS                                                                                                       APPEAL OF AGENCY DECISION
[]220         FORECLOSURE                                      [ ]550 CIVIL RIGHTS                APPLICATION
[ ] 230       RENT LEASE &       [ ]445 AMERICANS WITH         [ ]555 PRISON CONDITION   [ ]465 OTHER IMMIGRATION                                           [ ]950 CONSTITUTIONALITY OF
              EJECTMENT                  DISABILITIES -        [ ]560 CIVIL DETAINEE              ACTIONS                                                   STATE STATUTES
[ ]240        TORTS TO LAND              EMPLOYMENT               CONDITIONS OF CONFINEMENT
[ ]245        TORT PRODUCT        []446 AMERICANS WITH
              LIABILITY                  DISABILITIES -OTHER
[ ]290        ALL OTHER           [ ]448 EDUCATION
              REAL PROPERTY




           Check if demanded in complaint:
                                                                        DO YOU CLAIM THIS CASE IS RELATED TO A C]VIL CASE NOW PENDING IN S.D.N.Y.


D          CHECK IF THIS IS ACLASS ACTION
           UNDER F.R.C.P. 23
                                                                        AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
                                                                        IF SO, STATE:

DEMAND $_ _ _ _ _ OTHER _ _ _ _ _ JUDGE _ _ _ _ _ _ _ _ _ _ _ DOCKET NUMBER,_ _ _ _ __

Check YES only if demanded in complaint
JURY DEMAND: DYES lRNo                                                  NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                        Case 7:20-cv-06715-KMK Document 2 Filed 08/21/20 Page 2 of 2
(PLACE AN x IN ONE BOX ONL Y)                                                ORIGIN
[Rl1   Original
       Proceeding
                      o2    Removed from
                            State Court
                                                    03 Remanded
                                                         from
                                                                       o4   Reinstated or
                                                                            Reopened
                                                                                                o5       Transferred from
                                                                                                         (Specify District)
                                                                                                                              0   6   Multidistrict
                                                                                                                                      Litigation
                                                                                                                                                        o 7 Judge
                                                                                                                                                            Appeal to District
                                                                                                                                                                  from
                                                                                                                                      (Transferred)           Magistrate Judge
                      o a.     all parties represented
                                                         Appellate
                                                         Court
                                                                                                                              08 Multidistrict Litigation (Direct File)
                      o b.     At least one party
                               is pro se.
(PLACEAN     X   IN ONE BOX ONLY)                                    BASIS OF JURISDICTION                                                 IF DIVERSITY, INDICA TE
o 1 u.s. PLAINTIFF        02 u.s. DEFENDANT ~ 3               FEDERAL QUESTION                04     DIVERSITY                             CITIZENSHIP BELOW.
                                                              (U.S. NOT A PARTY)

                                 CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
        (Place an [Xl in one box for Plaintiff and one box for Defendant)

                               PTF    DEF                                                   PTF DEF                                                             PTF       DEF
CITIZEN OF THIS STATE          []1    []1        CITIZEN OR SUBJECT OF A                    [ ] 3 [ ]3         INCORPORATED and PRINCIPAL PLACE                 []5       []5
                                                  FOREIGN COUNTRY                                              OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE       []2    []2        INCORPORATED or PRINCIPAL PLACE            []4 [ ]4           FOREIGN NATION                                   []6       []6
                                                  OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME , I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                                COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21 .



Check one:       THIS ACTION SH / JD BE, ASS ~ ED TO:                         [R] WHITE PLAINS                                o MANHATTAN
DATE 8/19/2020          SIGNATUR~~&-                                                                ADMITIED TO PRACTICE IN THIS DISTRICT
                                                                                                    [l NO
                                                                                                    [Xl YES (DATE ADMITIED Mo.J~ Yr. 2005
RECEIPT #                                                                                           Attorney Bar Code # DS-2119


Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is so Designated.

Ruby J. Krajick, Clerk of Court by _ _ _ _ _ _ Deputy Clerk, DATED _ _ _ _ _ _ _ __

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
